Filed 8/29/14 In re D.R. CA2/8
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION EIGHT


In re D.R. et al., Persons Coming Under the                          B250924
Juvenile Court Law.

LOS ANGELES COUNTY                                                   (Los Angeles County
DEPARTMENT OF CHILDREN AND                                           Super. Ct. No. CK43955)
FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

S.C.,

         Defendant and Appellant.



         APPEAL from orders of the Superior Court of Los Angeles County, Julie Fox
Blackshaw and S. Patricia Spear, Judges, and Marilyn Mordetzky, Juvenile Court
Referee. Affirmed.


         Merrill Lee Toole, under appointment by the Court of Appeal, for Defendant and
Appellant.


         Tarkian & Associates and Arezoo Pichvai for Plaintiff and Respondent.


                                                    ********
      D.R. and N.C. were removed from their mother, S.C., in December 2009, due to
mother’s substance abuse. For three and a half years, the children remained dependents
while mother attempted to address her substance abuse problem. Mother visited the
children regularly, but they were never returned to her as she was unable to achieve
stability. Mother’s reunification services were terminated, and the children were placed
in a prospective adoptive home, where they thrived. Mother made three successive
Welfare and Institutions Code section 3881 petitions alleging a change in circumstances,
due to her current sobriety and enrollment in another substance abuse treatment program.
These petitions were summarily denied, and following a contested section 366.26
hearing, mother’s parental rights were terminated. Mother appeals these orders, which
we affirm.
                 FACTUAL AND PROCEDURAL BACKGROUND
      In July 2009, the Los Angeles County Department of Children and Family
Services received a physical abuse referral for D.R. and N.C.’s sibling, two-year-old
M.C. (who is not at issue here), after he was burned by mother’s cigarette. Following a
Team Decision Making meeting, mother agreed to voluntary family maintenance
services, which included outpatient substance abuse treatment, parenting classes, a
psychiatric assessment, and random drug testing.
      Mother did not comply with the voluntary case plan. She failed to enroll in drug
treatment and parenting classes, and tested positive for marijuana on September 18,
October 7, October 20, November 24, and December 1, 2009. She was a no-show for a
November 9 test. The Department was concerned for the safety of the children, as
mother smoked cigarettes and marijuana in the home, and D.R. suffered from asthma.
Mother was also neglecting the medical and dental needs of the children. Therefore, in
December 2009, a section 300 petition was filed and the children were detained. At the
time of their detention, D.R. was five years old and N.C. was 20 months old. All
three children were placed with their maternal aunt.


1     All statutory citations are to the Welfare and Institutions Code.

                                            2
1.     The Department’s Investigation
       Mother told a Department Investigator that she had a medical marijuana card, and
used marijuana to treat her overactive thyroid. Mother admitted she smoked cigarettes in
her apartment while the children were home, and that she smoked marijuana outside
when the children were sleeping. Mother also used PCP on a daily basis for nine years,
until she became pregnant with D.R. in 2003.
       At the December 10, 2009 detention hearing, the Department was ordered to set
up drug testing for mother, and to offer reunification services to her. Her visits were to
be monitored. As of the December 31, 2009 jurisdiction/disposition report, mother was
visiting the children daily, fixing them lunch and putting them to bed at maternal aunt’s
house. There were no problems or concerns with her visitation.
       On January 6, 2010, mother enrolled in a substance abuse treatment program with
the Cambodian Association of America. She tested positive for marijuana on January 4,
and was a no-show for tests on January19, February 3, and February 19. By February 25,
mother was no longer participating in her drug treatment program. On March 8, 2010,
she was still not enrolled in any substance abuse, counseling, or parenting classes, and
was testing positive for marijuana. At the March 10, 2010 adjudication and disposition
hearing, the court ordered mother to participate in a drug rehabilitation program, random
drug testing, parent education, and individual counseling to address her substance abuse
and mental health problems.
       At a June 29, 2010 Team Decision Making meeting, mother reported that she
smoked marijuana with maternal aunt, and that maternal aunt allowed mother to watch
the children, and maternal aunt’s daughter, unsupervised. Mother claimed she did not
complete her drug program at the Cambodian Association of America because she did
not have childcare. Other maternal relatives confirmed that mother had the children
when they were supposed to be living with maternal aunt. Maternal aunt denied the
allegations, but ultimately, her on-demand drug test came back positive for marijuana.
The Department filed a section 387 petition and removed the children from her care. At



                                             3
the next court hearing, M.C. was placed with his father.2 M.C.’s father was authorized to
supervise mother’s visits with the children. Mother was found to be in partial compliance
with her case plan. D.R. and N.C. were placed in foster care.
       In July 2010, the Department reported that mother entered the Patterns Residential
Recovery Center for Women and Children on June 8, 2010. Mother was “doing well.”
She had been terminated from her program at the Cambodian Association of America for
noncompliance in June 2010, and had been evicted from her apartment. Mother started
receiving individual counseling on July 22, 2010. Mother tested positive for marijuana
on December 1, 2009, and January 4, 2010, missed tests on January 19, February 8,
February 24, May 19, May 26, June 4, and June 24, 2010; and tested negative on
December 16, 2009, April 12, June 30, July 12, July 20, and July 22, 2010. Mother had
started parenting classes on June 15, 2010.
       As of July 2010, mother’s visits remained monitored. While the children were
placed with maternal aunt, mother assisted with meal preparation, bathing, and putting
the children to bed, and visited the children three times a week for four hours. Since
entering the Patterns program, and the removal of the children from maternal aunt,
mother’s visits took place on Sundays, for four hours. The Department reported that
mother was patient with the children, and interacted with them in a positive way.
       When D.R. was interviewed by a Department Investigator in August 2010, and
asked about drugs, he said mother smokes “when she freaks out.” D.R. also said that
mother made him smoke, and he pretended to hold and inhale a cigarette. When asked
what it looks like when mother smokes, D.R. pressed his thumb and finger together, and
said “cockaroaches.”
       Mother was discharged from her drug treatment program on August 30, 2010, for
not following the program’s rules. On September 14, 2010, mother entered the Flossie
Lewis Center, a residential drug and alcohol treatment program. She “adjusted well” to



2       M.C. has a different father than D.R. and N.C. In December, 2010, the juvenile
court terminated jurisdiction as to M.C., giving sole physical custody to his father, and
joint legal custody to mother and father.
                                              4
the program, and made progress toward her treatment goals. All of mother’s random
drug tests were negative for the months of September, October, and November 2010.
       Mother’s visits remained monitored until November 2010, when she was granted
unmonitored visitation. Her monitored visits went well; mother “shows her children lots
of love. . . .” When her visits became unmonitored, mother visited with the children on
Saturdays and Sundays, for at least four hours. Staff at mother’s treatment program
reported that mother’s visits “seem to be going well” and that mother was “bonding well
with her children.” D.R. reported that he “enjoys visiting his mother; he likes to watch
movies with his mother and spend time with her.”
       In December 2010, the Department reported that D.R. was engaging in aggressive
behavior; he would hit other children in his foster home, and destroy their property. He
was referred to counseling. Mother was in full compliance with her random drug testing
obligations, and had completed her parenting program through the Flossie Lewis Center.
Mother had also started to receive individual counseling. Mother was actively
participating in her drug program at the Flossie Lewis Center, working with a sponsor to
identify her triggers so she could maintain her sobriety.
       In April 2011, the Department reported that mother completed her program at the
Flossie Lewis Center on March 10, 2011. She submitted to 30 drug screening tests over
the course of her enrollment in that program, and they were all negative. As part of that
program, she also completed individual counseling and parenting classes. Mother
transitioned to a one bedroom apartment on April 1, and had unsupervised overnight
visitation with her children. Mother was a no-show for an April 19 drug test. However,
tests on March 28, April 4, and May 9 were negative.
       On April 24, mother was drunk and attacked M.C.’s father in M.C.’s presence,
scratching his face. Both mother and father were arrested. On April 28, a new petition
was filed as to M.C. Mother admitted she attacked M.C.’s father after he confronted her
about being intoxicated while M.C. was in her care. Mother admitted she had relapsed
while D.R. and N.C. were in her care during an unmonitored visit. Mother later changed
her story and denied that she had been drinking. The police report showed that mother


                                             5
had a blood alcohol content of 0.19/0.18 percent when she was arrested. Following
mother’s relapse and the domestic violence incident, her visits reverted to monitored.
       On May 9, 2011, mother enrolled in an outpatient drug treatment program with the
Substance Abuse Foundation of Long Beach. Nevertheless, on May 26, 2011, the
juvenile court terminated mother’s reunification services, and set a permanent plan of
adoption for D.R. and N.C. Mother’s visits remained monitored.
       On September 22, 2011, mother filed a section 388 petition (not at issue in this
appeal), requesting that the court reinstate reunification services. The petition alleged
mother had participated in drug treatment, and tested negative for drugs and alcohol on
May 13, 16, and 24, June 3, 13, and 22, and August 12, 2011. The juvenile court set the
petition for hearing.
       In October 2011, the Department reported that mother had completed all of the
requirements of her drug treatment program on September 16. Mother enrolled for
random drug testing with the Tarzana Treatment Center. She tested negative on May 9,
June 13, July 12, August 8, and October 4, 2011. She was a no-show for tests on
May 25, July 20, September 6, September 28, and October 17, 2011. Mother tested
positive for alcohol on August 23, 2011. When confronted about the positive test, mother
denied drinking.
       Mother’s monitored visits had been going well until October 23, 2011, when the
foster mother arrived at mother’s apartment to pick up the children, and the monitor
(M.C.’s father) was not there. Moreover, the father of D.R. and N.C. was present, and
was intoxicated. Mother admitted she made a mistake in allowing D.R. and N.C.’s father
to visit the children. He was not present during the entire visit, but had come to deliver
Halloween costumes to the children. Mother admitted father was drunk. After that, D.R.
and N.C.’s foster mother monitored mother’s visits. She reported that the children looked
forward to seeing their mother. On November 22, D.R. told the social worker, “I want to
go and live with my momma. I have fun at my momma’s house.” N.C. asked “When am
I gonna go and live with my momma?”



                                              6
       On December 13, 2011, mother withdrew her section 388 petition, and it was
dismissed without prejudice.
       In March 2012, the Department reported that the children were likely to be
adopted, and that the Department continued to look for an adoptive home for them. D.R.
and N.C.’s foster mother was interested in adoption. When D.R. was asked how he felt
about adoption, he said he liked living with his foster mother.
       Mother maintained consistent supervised visitation with the children, and
continued to submit to random drug testing. She also continued to attend weekly AA and
NA meetings. Mother tested negative for drugs and alcohol on December 28, 2011,
January 4, January 25, February 13, March 12, and April 23, 2012.
       Mother visited with the children on Saturdays and Sundays. The visits went well;
the “children really look forward to visiting with their mother.” According to the foster
mother, “[t]he children light up with joy and excitement when they talk about seeing their
mother.” D.R. told the social worker that he really likes his foster placement, but that he
wants to live with mother again.
       Ultimately, the foster mother changed her mind about adopting the children,
because she had concerns about meeting their cultural needs. She also did not want to
adopt the children because they were so bonded with mother. She was willing to provide
permanency through legal guardianship. D.R. was reluctant to discuss adoption; he was
focused on being returned to mother. The foster mother believed the children would
benefit from an adoptive home that allowed them to stay in contact with their mother.
       In a September 20, 2012 last minute information for the court, the Department
reported that mother commenced unmonitored visits with the children on June 16, 2012.3
However, her visits reverted back to monitored on September 18, 2012, because she
failed to drug test on July 6, August 6, August 23, and September 10. Mother said she
missed her July 6 drug test because she was working and her boss would not let her leave
work. However, on July 25, mother told the Department that she lost her job and would


3       On June 12, 2012, the court gave the Department discretion to liberalize mother’s
visits to weekends and overnight.
                                             7
no longer miss any drug tests. Nevertheless, she continued to miss tests, even though she
was no longer employed. Mother also did not return the Department’s calls about her
missed tests.
       By December 2012, mother’s visits had become less frequent, and mother no
longer maintained consistent visitation. Her absence negatively affected D.R.’s behavior
at school, and he was suspended.
       In January 2013, the adoption social worker reported that she had been regularly
discussing adoption with the children, and they were starting to “express[] comfort with
the process.” D.R. said he would like to be adopted if he could not be returned to his
mother. Mother’s visitation remained inconsistent, and D.R. continued to have
behavioral problems at school.
       In March 2013, the Department reported that a prospective adoptive family,
Mr. and Mrs. H., had been found for the children. They resided in Sacramento, and had
an approved home study. The children had two visits and regular telephone contact with
the family, and started asking “when they can go live with their adoptive family.”
       On March 22, 2013, mother filed a section 388 petition (not at issue in this
appeal), requesting reinstatement of her reunification services and unmonitored/overnight
visitation. Mother had entered a sober living home on February 1, 2013. She moved to a
different sober living facility on March 1, 2013. She was drug testing, and had four
negative tests since February 1. The petition contended that the requested orders were in
the best interests of the children because of the bond between mother and the children.
The court set the petition for a contested hearing.
       On May 30, 2013, the Department reported that mother’s whereabouts were
unknown. She had been discharged from her sober living house for noncompliance.
Mother ignored the facility’s curfew, argued with staff, and sneaked her boyfriend into
the home. Mother also tested positive for methamphetamine when she entered the sober
living house, but tested negative for all substances while she lived there. Moreover,
mother had been arrested for prostitution in December 2012. When confronted with her
arrest, mother admitted to prostituting herself to earn money to support herself.


                                              8
       Mother’s visitation continued to be erratic. Mother did not visit or call the
children from November 2012 to January 2013. Then she began to call to schedule visits,
but did not show up, which caused D.R. to have additional problems at school. Mother
resumed visiting the children in February 2013, seeing them twice a month in February
and March. However, after a visit on April 7, mother had not seen the children at all
before the hearing on her section 388 petition. She did not call D.R. on his birthday, but
she did mail him a card.
       At the May 30, 2013 hearing on mother’s section 388 petition, the court denied the
petition, finding the requested orders would not be in the children’s best interests.
(Again, that order is not the subject of this appeal.)
       On July 1, 2013, mother filed her third section 388 petition, claiming to have been
sober for two years. She asked the court to reinstate her reunification services. She
claimed to need reunification services so she could access housing and drug testing
resources. She had attempted to find housing and drug services, but could not afford
them without reunification services. The trial court summarily denied the petition on
July 30, 2013. On August 8, 2013, mother filed a “Notice of Intent to File Writ Petition,”
identifying the July 30, 2013 order (case No. B250924).4
       The children were placed with their prospective adoptive family in Sacramento on
July 2, 2013. Before moving to Sacramento, the children had three visits with the
prospective adoptive parents in Los Angeles, and two overnight visits in Sacramento. All
of the visits were enjoyable. N.C. referred to Mrs. H. as “mom.” The children last
visited mother on mother’s day. She had not called to speak with the children in over a
month.
       On August 8, 2013, mother filed her fourth section 388 petition. She asked the
court not to terminate her parental rights, and to reinstate reunification services. Mother
contended she was currently enrolled in the Exodus Shields for Families program, was



4      On September 18, 2013, mother filed a motion in this court to construe this notice
as a notice of appeal from the juvenile court’s July 30, 2013 order. We granted her
motion on November 14, 2013.
                                               9
employed, was attending group meetings, and testing regularly. She claimed she was
stable and could provide for her children. Mother’s petition included an employment
verification letter from Charles Baird Insurance Agency, stating that mother had worked
there part time since July 23, and that she was doing well, and they hoped to offer her full
time employment once her class obligations for her drug program ended. The drug
treatment program also submitted a letter. Mother was enrolled in the Shields Genesis
Program, as she was pregnant. Shields is a comprehensive residential treatment program.
Mother enrolled on July 22, 2013, and her drug tests had been negative.
       Mother’s petition was summarily denied on August 15, 2013. The juvenile court
found that the proposed order was not in the children’s best interests. Mother learned of
the ruling at an August 23 hearing.
       According to the Department’s August 23, 2013 status review report, D.R. and
N.C. were thriving in their prospective adoptive home. The children were offered
telephone contact with their mother, but did not wish to speak with her or to see her. The
foster parents were ready to adopt the children. D.R. told the Department that he “love[s]
his new family.” Mother was scheduled to have a visit with the children on August 16.
The Department was making flight arrangements so she could visit them in Sacramento.
       On September 25, 2013, mother filed her fifth section 388 petition. Mother asked
for reinstatement of her family reunification services and that the court not terminate her
parental rights. The petition alleged that mother was testing clean and was still enrolled
in the Shields treatment program. She was also employed part time on weekends. She
asserted the children would be happier with her. A progress report from her program
showed that mother was admitted into the Shields Exodus program on August 5, and had
been enrolled in the program for 44 days. She had no positive drug tests, and tested
negative five times. Mother was cooperative, respectful, and compliant with her
program. Mother’s children could live with her at the program. Mother was still
employed, and was doing well at her job. Maternal aunt also submitted a letter in support
of mother’s petition, asserting that mother is a good parent. A close friend of mother’s



                                            10
also wrote a letter in support of the petition, asserting that mother at times cared for his
children.
         On October 4, 2013, the trial court summarily denied mother’s petition. Mother
learned of the ruling at an October 9 hearing. On October 9, mother filed a notice of
appeal, appealing the trial court’s “10-9-13” and “8-23-13” orders (case No. B252027).
         On October 9, 2013, the Department reported that since the children were placed
with the prospective adoptive parents in Sacramento, mother had visited the children on
August 6 and 30. The monitor (from the Sacramento family services agency) reported
that the children appeared to enjoy their visits with mother. The children had also bonded
well with their prospective adoptive parents.
         In a December 30, 2013 interim review report, the Department reported that D.R.
and N.C. were thriving in their prospective adoptive placement. The children referred to
Mr. and Mrs. H as “mom” and “dad.” D.R. says that Mr. and Mrs. H. love him and his
sister, and take good care of them. Both children showed significant health
improvements and developed healthy eating habits. Their academic performance had
also improved. D.R. enjoyed one-on-one time with Mr. H., who took him golfing. D.R.
was proud to have his own set of golf clubs. D.R.’s self-esteem and confidence had
improved. The social worker noted that over the last year, the children had become more
interested in adoption, and less focused on their mother. They were ready to be adopted
by their prospective adoptive parents.
         Mother visited the children on August 165, August 30, September 13,
September 27, and October 25, 2013. The monitor’s visitation notes reflected that
mother was tearful during visits, and paid more attention to D.R. than N.C., causing N.C.
to walk around to entertain herself. Mother was often upset, and D.R. would comfort her,
and tell her not to cry. Also, mother made an inappropriate remark in front of D.R.,
stating “I don’t know why he is choosing not to live with me, I let him do whatever he




5        It is unclear from the Department’s reports whether the visit occurred on August 6
or 16.
                                              11
wanted.” However, mother could be redirected by the monitor. At the end of the visits,
the children sometimes cried, and were sometimes disengaged.
       Mother missed scheduled visits with the children on November 1 and
November 8, 2013. She missed the November 1 visit because of the LAX shooting. On
November 8, mother went to the wrong airline and missed her flight. Mother traveled to
Sacramento to visit the children on November 15. D.R. did not want to go to the visit,
and stayed home. N.C. was excited to visit, but mother was very upset that D.R. had not
come, and had to be redirected to engage appropriately with N.C. D.R. also elected not
to attend a November 22 visit with mother, but N.C. wanted to participate in the visit.
However, mother missed her flight and did not show up at the scheduled time. Both
children attended a December 6 visit with mother. Mother was appropriate, and the
children appeared to enjoy the visit.
2.     Termination of Mother’s Parental Rights
       A contested section 366.26 hearing was held on December 30, 2013. Mother
testified she visited the children twice a month while they were in Sacramento. Before
the children moved to Sacramento, she saw them weekly. Before the children moved,
she used to do homework, watch movies, and cook with them. She also would help put
the children to sleep at night. The children were very happy to see her, and were sad
when the visits were over. When mother first starting visiting the children in
Sacramento, she observed that “the bond was not there . . . . ” However, as she had more
visits, the children were happy to see her. According to mother, “[w]e have a great
bond.” The children would call her “mama” and did not talk about their foster parents.
When mother asked D.R. where he wanted to live, he told her he wanted to go home with
her. N.C. also wanted to go home with mother when asked. The children looked a “little
sad” when their visits with mother were over. Since the children moved to Sacramento,
all of mother’s visits were monitored.
       Mrs. H. also testified. The children referred to her and her husband as mom and
dad. The children wanted to be adopted.



                                            12
       Mother argued her parental rights should not be terminated because it would be
detrimental to the children on account of her bond with them. (§ 366.26,
subd. (c)(1)(B)(i).) Mother contended she had maintained consistent visitation with the
children, and that there was a strong bond. The Department argued the children’s interest
in permanency outweighed any benefit of the bond with mother.
       The court observed that mother had missed recent visits, and that D.R. had not
wanted to see mother. The court found mother had ample opportunities to regain custody
of the children and had failed to do so. Therefore, the court reasoned the children would
benefit more from a stable home, where they were thriving. The court terminated
mother’s parental rights. Mother filed a timely notice of appeal from this order (case
No. B253548). We consolidated all of mother’s appeals under case No. B250924.
                                      DISCUSSION
       Mother contends the trial court abused its discretion in summarily denying her last
two section 388 petitions, reasoning she made a sufficient prima facie showing to merit a
hearing. Mother also contends the trial court erred in terminating her parental rights,
reasoning there was evidence she maintained regular visitation and shared a beneficial
parent-child relationship, such that termination of her parental rights would be
detrimental to the children. Respondent contends mother’s notices of appeal for her
section 388 petitions are inadequate. We liberally construe mother’s notices to reach the
merits of mother’s contentions, but conclude neither of the claims raised on appeal
compels reversal.
1.     Notices of Appeal
       Mother filed appeals from the rulings on her last three section 388 petitions. The
first of these petitions was filed on July 1, 2013, and was summarily denied on July 30,
2013. On August 8, mother filed a “Notice of Intent to File Writ Petition” which
identified the court’s July 30 order. This court granted mother’s motion to deem this
notice as a notice of appeal. The second petition was filed on August 8, and was
summarily denied on August 15, 2013. Mother learned of the denial at an August 23
hearing. The third petition was filed on September 25, 2013, and was summarily denied


                                            13
on October 4. Mother learned of the denial of this petition at an October 9 hearing, and
filed a notice of appeal that same day, appealing orders made on “10-9-13” and “8-23-
13.” Although mother’s October 9 notice of appeal does not correctly identify the date of
the orders appealed, we find it sufficient. Notices of appeal are to be liberally construed
in favor of their sufficiency. (Cal. Rules of Court, rule 8.405(a)(3); see rule 8.100(a)(2).)
The orders appealed from are the only appealable orders made close in time to the dates
identified in the notices. Clearly respondent was not misled or prejudiced by mother’s
failure to correctly note the date that her petitions were summarily denied. (See, e.g., In
re Roderick U. (1993) 14 Cal. App. 4th 1543, 1547-1548, fn. 2.)
2.     Section 388 Petitions
       Although mother filed notices appealing the rulings on her last three section 388
petitions, she only provided argument in her appellate briefs concerning her last two
petitions, filed in August and September. Accordingly, any claim of error as to the denial
of her July section 388 petition has been waived. (Cal. Rules of Court,
rule 8.204(a)(1)(B); Benach v. County of Los Angeles (2007) 149 Cal. App. 4th 836, 852.)
       “Section 388 permits ‘[a]ny parent or other person having an interest in a child
who is a dependent child of the juvenile court’ to petition ‘for a hearing to change,
modify, or set aside any order of court previously made or to terminate the jurisdiction of
the court’ on grounds of ‘change of circumstance or new evidence.’ (§ 388, subd. (a).)”
(In re Lesly G. (2008) 162 Cal. App. 4th 904, 912.) A parent must “establish[] by a
preponderance of the evidence that (1) new or changed circumstances exist, and (2) the
proposed change would promote the best interest of the child. [Citation.] The parent
bears the burden to show both a ‘ “legitimate change of circumstances” ’ and that
undoing the prior order would be in the best interest of the child.” (In re S.J. (2008)
167 Cal. App. 4th 953, 959.)
       “ ‘ “Since the interest of a parent in the companionship, care, custody, and
management of his [or her] children is a compelling one, ranked among the most basic of
civil rights [citations], the state, before depriving a parent of this interest, must afford him
[or her] adequate notice and an opportunity to be heard. [Citations.]” ’ [Citation.]


                                              14
[¶] . . . When a parent makes a prima facie showing of changed circumstances under
section 388, he or she has a due process right to a full and fair hearing on the merits.
[Citation.] . . . [Citation.] However, a parent’s right to due process is ‘limited by the
need to balance the “interest in regaining custody of the minors against the state’s desire
to conclude dependency matters expeditiously . . . .” ’ [Citation.] Accordingly, in
dependency proceedings, ‘[t]he court must control all proceedings with a view to quickly
and effectively ascertain[] the jurisdictional facts and all information relevant to the
present condition and welfare of the child.’ [Citation.]” (In re Hunter W. (2011)
200 Cal. App. 4th 1454, 1463-1464.)
       Section 388 petitions are liberally construed in favor of granting a hearing to
consider the parent’s request. A parent need only make a prima facie showing to trigger
the right to a hearing on the petition. A prima facie showing is made when a parent
demonstrates facts which will support a favorable decision if credited by the court.
“ ‘Whether [the petitioner] made a prima facie showing entitling [the petitioner] to a
hearing depends on the facts alleged in [the] petition, as well as the facts established as
without dispute by the [dependency] court’s own file . . . .’ [Citation.]” (In re B.C.
(2011) 192 Cal. App. 4th 129, 141.)
       “ ‘[I]f the liberally construed allegations of the petition do not make a prima facie
showing of changed circumstances and that the proposed change would promote the best
interests of the child, the court need not order a hearing on the petition. [Citations.] . . . .’
[Citation.] [¶] The appellate court ‘ “will not disturb [a] decision unless the trial court
has exceeded the limits of legal discretion by making an arbitrary, capricious, or patently
absurd determination [citations].” ’ [Citation.]” (In re Mary G. (2007) 151 Cal. App. 4th
184, 205.)
       We find no abuse of discretion here. In support of her August 8 petition, mother
submitted an employment verification letter and letters confirming her enrollment in a
new drug treatment program. The employment letter, dated August 5, 2013, confirmed
mother had been employed since July 23, 2013. The August 2, 2013 letter detailing
mother’s participation in drug treatment, confirmed mother had enrolled on July 2, 2013,


                                               15
had drug tested weekly, and was compliant with the program. The petition alleged the
best interests of the children would be served by granting reunification because “I’m not
a bad parent, I love my children[.] I struggled in the beginning with stability which I am
well stable now and able to provide love and necessities for my children.”
       Mother’s evidence in support of her section 388 petition does not establish a prima
facie case that her circumstances had changed, or that the proposed change would be in
the best interests of D.R. and N.C. (In re Mary G., supra, 151 Cal.App.4th at p. 205.)
For years, mother engaged in a repeating cycle of enrollment in a treatment program,
only to relapse after brief periods of sobriety. Given mother’s long-established pattern of
obtaining treatment and stability, only to relapse again, her month-long enrollment in a
new program, and her brief employment, hardly demonstrated that her circumstances had
changed.
       Moreover, there was no indication that continuation of mother’s reunification
services, in a case that had been pending for three and a half years at the time the petition
was filed, would benefit the children. (In re Mary G., supra, 151 Cal.App.4th at p. 206
[“ ‘A petition which alleges merely changing circumstances and would mean delaying the
selection of a permanent home for a child to see if a parent . . . might be able to reunify at
some future point, does not promote stability for the child or the child’s best interests.
[Citation.]’ ”].) In the years the case had been pending, mother had never had the
children returned to her care, and had only briefly achieved unmonitored visitation with
them. Mother’s petition did not show that granting additional reunification services
would do anything other than further delay permanency for her children.
       In support of mother’s September 25 petition, she submitted a progress report
from her drug treatment program, a letter confirming her continued enrollment in drug
treatment, five negative drug tests, an employment verification letter, earnings statements
from mother’s job, as well as letters of support from maternal aunt and a friend of
mother’s. Mother alleged that the requested order would be in the best interests of the
children because “[t]he children want a closer relationship with me and the distance that’s



                                             16
been put between us isn’t good for our relationship and they would be happier with
me . . . .”
        Like the August 8 petition, mother’s September 25 petition did not make the
required prima facie showing. Although the petition showed that mother had continued
in her program, for nearly three months, and that she maintained her employment, given
mother’s case history, this “change” was not compelling. Mother had already received
reunification services for 18 months, and had failed to reunify with her children. Under
these circumstances, notwithstanding any bond mother had with her children, additional
reunifications services could not benefit the children, who had been dependents for nearly
four years, and were finally thriving in their adoptive home and eager to be adopted.
3.      Termination of Parental Rights
        Mother contends the juvenile court should have applied the exception under
section 366.26, subdivision (c)(1)(B)(i) to termination of parental rights because she
maintained regular visitation with D.R. and N.C., and the children would benefit from
continuing their relationship with her. We disagree.
        If the court finds that a child should remain out of the custody of the parent and
has terminated reunification services, the court shall terminate parental rights unless the
court finds that termination would be detrimental to the child. One such circumstance
exists where “[t]he parents have maintained regular visitation and contact with the child
and the child would benefit from continuing the relationship.” (§ 366.26,
subd. (c)(1)(B)(i).)
        It is the parent’s burden to show that termination of parental rights would be
detrimental. (In re Erik P. (2002) 104 Cal. App. 4th 395, 401.) “To meet the burden of
proof for the section 366.26, subdivision (c)(1)[(B)(i)] exception, the parent must show
more than frequent and loving contact or pleasant visits. [Citation.] . . . [Citation.] The
parent must show he or she occupies a parental role in the child’s life, resulting in a
significant, positive, emotional attachment from child to parent. [Citations.]” (In re
L. Y. L. (2002) 101 Cal. App. 4th 942, 953-954.) The relationship between the parent and
child must be sufficiently significant that the child would suffer detriment from its


                                              17
termination. (In re Angel B. (2002) 97 Cal. App. 4th 454, 468.) The court must balance
the strength and quality of the parent-child relationship against the security and sense of
belonging that a stable family would confer on a child. (In re Zachary G. (1999)
77 Cal. App. 4th 799, 811.) “If, on the entire record, there is substantial evidence to
support the findings of the juvenile court, we uphold those findings.” (In re Megan S.
(2002) 104 Cal. App. 4th 247, 250.)
       Although mother had regularly visited the children over the years, most of her
visits were monitored. Over time, the visits became briefer in duration, preventing
mother from occupying a parental role in the children’s lives. The children seemed to
enjoy their visits with mother, but as time went by, mother did not actively engage with
N.C. during visits, and D.R. stopped wanting to visit with mother. N.C. had been in
foster care for most of her life, and D.R. had been in foster care for half of his life. Both
children were thriving in their adoptive placement. Even though the children shared a
bond with mother, this bond did not outweigh the benefits the children would achieve
from the permanency of adoption.
                                      DISPOSITION
       The orders denying mother’s section 388 petitions are affirmed. The order
terminating mother’s parental rights is affirmed.


                                                          GRIMES, J.
We concur:
              BIGELOW, P. J.




              FLIER, J.




                                              18